SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

922
CA 14-00270
PRESENT: CENTRA, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


SCAN TUBE & STEEL SERVICES, LTD.,
PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                            ORDER

ALTX, INC., TUBACEX & COTUBES CANADA INC.,
DEFENDANTS-RESPONDENTS-APPELLANTS,
AND TUBACEX CANADA, INC., DEFENDANT-RESPONDENT.


WEBSTER SZANYI LLP, BUFFALO (KEVIN T. O’BRIEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

DAMON MOREY LLP, BUFFALO (BRIAN D. GWITT OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS AND DEFENDANT-RESPONDENT.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (John A. Michalek, J.), entered April 18, 2013. The order
granted in part and denied in part the motion of defendants for
summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 26, 2014,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    September 26, 2014                    Frances E. Cafarell
                                                  Clerk of the Court